The opinion of the Court was delivered by
Kennedy, J.
Both these cases turn upon the same point. The action in each is against the endorser of a negotiable note, dated at Pittsburgh; though the drawers, at the times of drawing the notes, as also at the times they became payable, resided some three or four miles from that place. The notes were not presented to the drawers in either case at maturity for payment; although no place is specified for payment therein, and the residence of the drawers would seem to have been known to the holders, or, at least, could have been easily ascertained by them, had reasonable or diligent search been made for that purpose. It has been argued, however, that dating the notes at Pittsburgh is equivalent to making them payable there; and that it was therefore unnecessary, in order to make the endorsers liable, to go beyond the precincts of the city of Pittsburgh to demand payment of the draw*142ers. And indeed it would seem that a notion of this sort prevailed to a certain extent in the city of Pittsburgh; but certainly it is an erroneous one. The circumstance of the notes being dated at Pittsburgh might be considered by those, who knew nothing to the contrary, some indication that the drawers resided there; but by no reasonable interpretation can it be regarded as being intended to make the notes payable there. The contrary, indeed, has been adjudged. Anderson v. Drake, (14 Johns. Rep. 114). It is prefixed or subjoined merely to show the place at which the note is drawn, in like manner and for the like purpose as it is done in writing a letter, but never done in either case with a view to show that the drawer of the note, or the writer of the letter, resides at the place; it at most only goes to show that the drawer of the note, or the writer of the letter, was there at the time of drawing the note or writing the letter. That a demand of payment must be made upon the drawer, or due diligence used for that purpose, on the last day of grace, which is the day that the note becomes payable according to the law-merchant, if his residence be within the state and known, or can be ascertained by reasonable inquiry, in order to make the endorser liable, was settled in the case of Stuckert v. Anderson, (3 Whart. Rep. 116), otherwise he will be released from his liability to pay the note. We therefore think there is no error in either of these two cases.
Judgments affirmed.